Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Kothari 

DETAILED DESCRIPTION
1.	Claims 1-10 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings filed on 05/07/2020 have been accepted by the Examiner.

						Specification

4.	The disclosure is objected to because the use of the trademark “Java” has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required. 
		Examiner’s Notes

5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gagliardi (US 20130152064) and further in view of Kothari et al (US 20110289509) 

As per claim 1 Gagliardi (US 20130152064) discloses: A method for loading an agent class in a web server environment, the method comprises [0093]  “an agent class loaded by the Bootstrap ClassLoader”) , [0033] a web-based e-commerce enterprise might obtain agent data from servers at different geographic locations “); [0085] the agent is loaded by the Bootstrap ClassLoader”) where the agent could be the agent class [0084] An agent class 1014 is defined by the Bootstrap ClassLoader 1000 using the method defineClass”) and classloader could be a webApp class loader [0088] the classloader (e.g., WebApp1 ClassLoader, 1008) of the class of the application of the object that the agent wants to invoke one or more methods on”); [0103];

wherein the class loader is configured to load an agent code [0087] The instrumentation of the application object allows the agent code to have a reference to the invocation object as well as all objects that are parameters to the method calling the agent., the agent code class loader is shown in [0088] the agent code creates an agent plugin ClassLoader 1020 and uses it to define a helper class 1022. This happens once for an application, after which the byte code is cached and can be subsequently accessed.  [0105] the agent plug-in ClassLoader”) and the agent gets the byte code [0089] and the class loader loads the byte code (language of clam 1, using the helper class loader to obtain and load byte code”);
associated with the agent class (Abstract, [0008] [0079] the object can report its class to the agent., and libraries associated with the agent code [0081] [0082] [0084]and the Java Code is in the library [0081] [0087] application objects are instrumented to invoke a method in an agent shim 1016 using a static call. A shim can be a small library [0089] ; 
loading, by the processor, a reference holder class into a bootstrap class loader wherein the reference holder class holds a reference [0093] we have an agent class loaded by the Bootstrap ClassLoader, where the agent class has a reference to an agent plug-in class loader which can define a helper class from an agent plug-in JAR file”) [0103]., of the URL [0037];
obtain agent data from servers at different geographic locations “); [0085] the agent is loaded by the Bootstrap ClassLoader”) where the agent could be the agent class [0084] An agent class 1014 is defined by the Bootstrap ClassLoader 1000 using the method defineClass”) and classloader could be a webApp class loader [0088] the classloader (e.g., WebApp1 ClassLoader, 1008) of the class of the application of the object that the agent wants to invoke one or more methods on”); [0103] [0054].
Gagliardi discloses creating class loader and transaction is a URL that specifies host name parameter [0044], [0054]. Gagliardi does not specifically disclose creating URL class loader.  However, in an analogous art Kothari (US 20110289509 ) discloses the above limitation (Kothari, [0040] [0048]  [0049] dynamically generated URL Classloader 231A or 231B.

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Kothari  with the method of Gagliardi.  The modification would  be obvious because one of the ordinary skill in the art would be motivated to provide an improved mechanism for automating deployment of applications to multiple machines [0006].
As per claim 2 the rejection of claim 1 is incorporated and further Gagliardi  (US 20130152064)  discloses:  instrumenting a JVM class loading mechanism to override, update or inject the agent code in the class loader [0006] receiving a reference to an object of the application from instrumentation of the application, and identifying a class loader of the application from the reference…using the helper class loader to obtain and load byte code of a helper class; (iv) using the loaded byte code of the helper class to define a helper object”); [0028] API is used by programs to examine or modify the runtime behavior of applications running in the JAVA virtual machine (JVM). The agent can use the Reflection API when the agent does not have access through its class loader to the same API classes that are used by the application object. An 
As per claim 3 the rejection of claim 1 is incorporated and further Gagliardi  (US 20130152064)  discloses: transforming one or more methods associated with the agent class using an open source library, [0070 The method defineClass converts an array of bytes into an instance of class Class. Instances of the class Class represent classes and interfaces in a running JAVA application. The transformer 815 is thus software which can transform byte code to add instrumentation, such as by transforming classes”) [0006] [0008] [0027] [0079]  thereby allowing the agent class to perform actions defined in the servlet [0006], [0027] The agent software performs several operations,… instrumented method is a servlet.service method”) [0045], and overriding other class loader behavior based on requirements [0028] [0070] [0079]. 
As per claim 4  the rejection of claim 1 is incorporated and further Gagliardi  (US 20130152064)  disclose wherein the class loader is created (Abstract, [0006]  , where the class loader is the abstract JAVA class of Classloader [0028]  the JAVA classes are in the library [0081] (JDK) classes in the library directory of JRE). The libraries are predefined libraries extracted by the servlet from a predefined folder is shown in [0074] A class library of pre-coded solutions and the CLR together compose the .NET Framework. [0043] [0034]. 
Gagliardi does not specifically disclose creating URL class loader based on libraries.  However, in an analogous art Kothari (US 20110289509 ) discloses the above limitation (Kothari, [0048]  [0040]  [0049] dynamically generated URL Classloader 231A or 231B.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Kothari  with the method of Gagliardi.  The modification would  be obvious because one of the ordinary skill in the art would be motivated to provide an improved mechanism for automating deployment of applications to multiple machines [0006].
java.class.path.”) and language of claim 6. 
Gagliardi does not specifically disclose URL class loader  However, in an analogous art Kothari (US 20110289509 ) discloses the above limitation (Kothari, [0048]  [0040]  [0049] dynamically generated URL Classloader 231A or 231B.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Kothari  with the method of Gagliardi.  The modification would  be obvious because one of the ordinary skill in the art would be motivated to provide an improved mechanism for automating deployment of applications to multiple machines [0006].
Claims 6-10 are the system claims corresponding to the method claims 1-5 and rejected under the same reason set forth in connection of the rejection of claims 1-5 above and further Gagliardi discloses a memory processor coupled to the memory, wherein the processor is configured to execute instructions stored in the memory [0007] [0049].
Conclusion
7. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

van Hoff (US 5727147)  discloses If the class loader associated with the application program is the bootstrap class loader, then the interpreter constructs a URL for the symbol 606, creates an application specific class loader, and then uses the application specific class loader to execute a URL based fetch of the remotely stored file.



Herscu (US 20070256055) discloses: a Class is also allocated a scoped storage area, where it holds aliases of Class references--a Class reference is an ECMAScript prototype used to instantiate the referenced Class.

Title: Dynamic class loading in the Java virtual machine, author: S Liang, et al, published on 1998.

Title: Secure Java class loading , author: L Gong, published on 1998.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196